UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
JEFFEREY COACHMAN,                        )
                                          )
                  Petitioner,             )
                                          )
       v.                                 )                  Civil Action No. 10-1960 (ABJ)
                                          )
U.S. PAROLE COMMISSION,                   )
                                          )
                  Respondent.             )
_________________________________________ )


                                 MEMORANDUM OPINION

       Petitioner Jefferey Coachman contends that he is entitled to certain credit toward service

of his sentence which advances the date of his release from custody. For the reasons discussed

below, his petition for a writ of habeas corpus will be denied.

I. BACKGROUND

       On February 25, 1993, in the Superior Court of the District of Columbia, petitioner was

sentenced to a term of five to 15 years’ imprisonment. Pet. at 5. A mandatory minimum term of

five years applied. See U.S. Parole Comm’n’s Opp’n to Pet’r’s Pet. for a Writ of Habeas Corpus

(“Resp’t Opp’n”), Ex. 1 (Judgment and Commitment Order, United States v. Coachman, No. F-

6175-92D (D.C. Super. Ct. Feb. 25, 1993)). When he first was released on parole on June 6,

2002, he was to remain under supervision through June 14, 2007.            Resp’t Opp’n, Ex. 2

(Certificate of Mandatory Parole or Mandatory Release dated May 23, 2002).            Before the

expiration of his parole, however, the United States Parole Commission (“USPC”) charged him

with violations of various conditions of his parole release, and issued parole violator warrant on

October 12, 2011, id., Ex. 4 (Warrant), and the warrant was executed on October 25, 2004, id.,


                                                 1
Ex. 4 (United States Marshals’ Return to United States Parole Commission). 1            The USPC

proposed, and petitioner accepted, a proposal for expedited parole revocation, pursuant to which

petitioner was to serve eight months’ incarceration and forfeit credit for time spent on parole.

Id., Ex. 6 (Notice to Alleged Parole, Special Parole, Mandatory Release, or Supervised Release

Violator Eligibility for Expedited Revocation Procedure) at 1. Pursuant to this agreement,

petitioner was released on parole on June 24, 2005, and he was to remain under parole

supervision through October 31, 2009. Id., Ex. 8 (Certificate of Parole dated June 24, 2005) at 1.

Among the terms of his parole release was the following special condition:

                   In addition, you shall be subject to the Special Drug and Alcohol
                   Aftercare Conditions that requires [sic] that you participate as
                   instructed by your Supervision Officer in a program (inpatient or
                   outpatient) approved by the D.C. Court Services and Offender
                   Supervision Agency for the treatment of narcotic addition or drug
                   and alcohol dependency. That program may include testing and
                   examination to determine if you have reverted to the use of drugs
                   or alcohol. You shall also abstain from the use of alcohol and all
                   other intoxicants during and after the course of treatment.

Id., Ex. 8 at 3.

        On two occasions, the USPC issued a letter of reprimand upon receipt of information that

petitioner had used drugs. See Resp’t Opp’n, Ex. 9-10 (Official Letters of Reprimand dated

September 17, 2005 and October 20, 2005, respectively). Because of petitioner’s continued drug

use, among other violations of the conditions of his parole release, see id., Ex. 12 (Warrant

Application dated May 8, 2006) at 1, the USPC issued another parole violator warrant on May 8,

2006, id., Ex. 11 (Warrant), and the warrant was executed on July 2, 2007. Id., Ex. 11 (United

States Marshal’s Return to United States Parole Commission). Again, petitioner agreed to the



1
       Petitioner failed to submit to drug testing on several occasions, tested positive for drug
use on several occasions, and failed to report for detox. See Resp’t Opp’n, Ex. 5 (Warrant
Application dated October 12, 2004) at 1-2.
                                                   2
USPC’s expedited revocation proposal, id., Ex. 13 (Advanced Consent to Expedited Revocation

Decision dated July 6, 2007) at 1, pursuant to which petitioner “forfeit[ed] all time spent on

parole,” id., Ex. 13 at 2, and served an additional eight months’ incarceration, id., Ex. 14 (Notice

of Action dated July 31, 2007) at 1. When petitioner was released on parole on March 1, 2008,

he was to remain under parole supervision through November 3, 2011. Id., Ex. 16 (Certificate of

Parole dated February 29, 2008) at 1.

         Petitioner’s latest return to custody occurred upon the execution of a parole violator

warrant on October 19, 2010. See Resp’t Opp’n, Ex. 22 (United States Marshal’s Return to

United States Parole Commission).        He allegedly failed to complete successfully a drug

treatment program and failed to submit to drug testing as directed by his Supervising Officer.

See id., Ex. 23 (Warrant Application dated May 12, 2010) at 2. In addition, petitioner was

arrested, tried and convicted in the Superior Court for possession of a controlled substance

(heroin), a misdemeanor, and sentenced to serve a term of 45 days’ incarceration. Id., Ex. 29

(Judgment, United States v. Coachman, No. 2010 CMD 019178 C (D.C. Super. Ct. Feb. 18,

2011).

         Petitioner questions why his release date should be November 3, 2011, after he “served

approximately 12 years with approximately 3 years remaining on his sentence” at the time of his

parole release in June 2005. Pet. at 5. According to petitioner, his sentence should have expired

“around 7-25-2007 instead of 11-2011 minus 180 days.” Id.




                                                 3
II. DISCUSSION

A. Good Time Credit

       With exceptions not relevant to this case, the Superior Court imposes a sentence “on a

person convicted in the District of Columbia of a felony . . . for a maximum period not exceeding

the maximum fixed by law, and . . . a minimum period not exceeding one-third of the maximum

sentence imposed, and any person so convicted and sentenced may be released on parole . . . at

any time after having served the minimum sentence.” D.C. Code § 24-403(a) (2001). Under

District of Columbia law, a prisoner serving a sentence for offenses committed between April 11,

1987 and June 22, 1994, could earn institutional good time credit which would “be applied to

[his] minimum term of imprisonment to determine the date of eligibility for release on parole and

to [his] maximum term of imprisonment to determine the date when release on parole becomes

mandatory.” D.C. Code § 24-428(b) (1988 Supp.) (repealed 1994). Here, because petitioner was

serving a mandatory minimum term of five years, good time credit could not have advanced his

parole eligibility date. 2 Furthermore, petitioner would have remained “in the legal custody and

under the control of the Attorney General of the United States or his . . .             authorized

representative until . . . [t]he expiration of the maximum of the term . . . specified in his . . .

sentence without regard to good time allowance.” D.C. Code § 24-404(a)(1) (2001) (emphasis

added). An award of good time credit would have had no effect on the length of time petitioner

was subject to USPC supervision. Lastly, petitioner would have lost any good time credit

accrued prior to his return to custody after revocation of parole. D.C. Code § 24-406(a) (2001)

(“If the order of parole shall be revoked, the prisoner, unless subsequently reparoled, shall serve



2
        In any event, the computation of petitioner’s sentence reflects his eligibility for and
calculation of good time credit. See Resp’t Opp’n, Ex. 3 (Sentence Monitoring Computation
Data as of 06-24-2005) at 11.
                                                 4
the remainder of the sentence originally imposed less any commutation for good conduct which

may be earned by him after his return to custody.”) (emphasis added).

B. “Street Time”

       Petitioner contends that the USPC “violated D.C. law when [it] took [his] street time and

extend[ed] his release date as a result,” and thus violated rights protected under the Eighth

Amendment to the United States Constitution. Pet. at 5. This contention is meritless for two

reasons. As previously stated, because petitioner’s parole was revoked, he must “serve the

remainder of the sentence originally imposed.” D.C. Code § 24-406(a) (2001). Second, by

agreeing to the USPC’s expedited revocation proposal, petitioner accepted the forfeiture of street

time. See Hill v. Johnston, 750 F. Supp. 2d 103, 106 (D.D.C. 2010); Johnson v. Sneizek, No.

1:07-CV-1621, 2009 WL 414627 (M.D. Pa. Feb. 18, 2009). Furthermore, the forfeiture of street

time in no way violates the Eighth Amendment’s prohibition against cruel and unusual

punishment by extending petitioner’s sentence beyond its expiration date. See Richmond v.

Barlow, No. 2:10cv95, 2011 WL 577354, at *5 (N.D.W. Va. Jan. 6, 2011); Campbell v. U.S.

Parole Comm’n, 563 F. Supp. 2d 23, 26 (D.D.C. 2008).




                                                5
III. CONCLUSION

       Petitioner is not entitled to good time credit or street time, and therefore he fails to

demonstrate that his custody is unlawful. 3 The petition for a writ of habeas corpus will be

denied. An Order accompanies this Memorandum Opinion.




                                                     AMY BERMAN JACKSON
                                                     United States District Judge
DATE: October 5, 2011




3
        According to the Federal Bureau of Prisons’ Inmate Locator and the District of Columbia
Department of Corrections Victim Information and Notification Everyday (VINE) system,
petitioner is not in custody at this time. Review of the Court’s docket does not reflect a change of
address. If petitioner has been released, his habeas petition may be subject to dismissal as moot.
See In re Smith, 114 F.3d 1247, 1249 (D.C.Cir.1997) (concluding that the appellant's release
from prison rendered moot his request for habeas corpus relief); Calloway v. Parole Bd., No. 10-
0279, 2010 WL 3952847, at *1 (D.D.C. Oct. 4, 2010) (considering undelivered mail as an
indication that petitioner had been released and dismissing habeas petition as moot).
                                                 6